Citation Nr: 1120360	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for diabetes, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes, claimed as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In September 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on his part.  


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for diabetes, claimed as due to herbicide exposure, finding that the evidence showed that the diabetes was caused by the taking of prescription steroids in 2003.   The Veteran did not appeal the decision and it became final.  

2.  Evidence received since the June 2005 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to show that the Veteran's diabetes was not caused by the taking of prescription steroids in 2003.

3.  The Veteran served on the ground in the Republic of Vietnam from June 1969 to June 1970 and has a current diagnosis of type II diabetes.

4.  Considering all the evidence of record, a showing that supports a conclusion that the Veteran's diabetes is not due to herbicide exposure in service has not been made.  Recent opinion is that short term steroid use might cause elevated glucose, but would not likely cause type II diabetes.


CONCLUSIONS OF LAW

1.  As evidence received since the final June 2005 denial of service connection for diabetes is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for diabetes as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim to reopen and the claim for service connection for diabetes, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Factual Background

The Veteran's service personnel records show that he served on the ground in the Republic of Vietnam from June 1969 to June 1970.

A January 2003 VA inpatient discharge summary shows that the Veteran presented to the hospital complaining of severe bleeding gums.  It was noted that during the hospitalization the Veteran received two units of platelets without improvement in his low platelet count.  Prednisone was started but did not help his platelet count after six days and in fact, his platelet count went down to 0.  A five day course of intravenous immunoglobin was then given with a subsequent platelet rise to 90,000 at the time of discharge.  It was also noted that insulin was started during the admission for hyperglycemia secondary to steroids.  The Veteran was on a prednisone taper at the time of discharge and was otherwise clinically stable.  The diagnosis was idiopathic thrombocytopenic purpura (ITP).  

An April 2003 VA progress note shows that the Veteran was seen for follow up after his hospitalization for ITP.  It was noted that the Veteran had been treated with steroids and that he subsequently developed steroid induced diabetes mellitus.  The pertinent diagnosis was steroid induced diabetes mellitus/IFG/hyperglycemia.  The examiner discussed the continuum of diagnoses with the Veteran.  The Veteran was no longer taking steroids so therefore the physician suspected that his blood glucose values would be reduced or normalized, particularly with weight loss and dietary modifications to limit carbohydrate intake.    

A December 2003 VA progress note indicates that the Veteran's maternal grandfather had diabetes and that he had a history of borderline diabetes.  

A March 2005 QTC examination produced diagnoses of diabetes and hypertension.  The examiner noted that the hypertension was a complication of the diabetes because of comorbid conditions.  

In a June 2005 rating decision, the RO denied service connection for diabetes, finding that based on a finding that the Veteran's diabetes was actually caused by post-service steroid use.   

An April 2006 VA Agent Orange examination showed pertinent diagnoses of history of diabetes mellitus, type II, controlled, and hypertension.  

An October 2006 VA optometry consultation indicates that the Veteran reported that he had been diagnosed with diabetes in 1996.  

On July 2008 VA examination the examiner noted that the Veteran's history revealed that he had onset of his diabetes diagnosis around 2003.  He was taking metformin for the diabetes.  His weight had remained pretty stable.  The Veteran's blood glucose was 112 earlier in July 2008 and 135 in April 2008.  The pertinent diagnosis was diabetes.

An October 2008 VA medical opinion indicates that the VA physician could not resolve the issue of whether the Veteran's diabetes would have manifested without the use of steroids for treatment of his ITP without resort to speculation.  

In a February 2010 VA outpatient note, a treating physician indicated that the Veteran had reported that he was given the prescription of steroids in 2003 to help raise his platelet count but he never took it.  He also reported that he was actually initially diagnosed with diabetes in 1999.  The physician indicated that if the Veteran's assertions were correct that he was diagnosed with diabetes prior to the corticosteroid being prescribed and that he did not in fact take the prescription for the corticosteroid, then there would be no direct causal relationship between the corticosteroid prescription and they type II diabetes.  Furthermore, in the physician's opinion, it would be very unlikely for a short term course of corticosteroid to induce or cause a person to develop diabetes although it could certainly elevate glucose levels in a person who already had type 2 diabetes.  

During the September 2010 Board hearing the Veteran testified that he did not take the steroids that were prescribed for him in 2003 for ITP.  Instead, he threw them away.  However, he did not tell the treating physicians that he never took the medication.  The Veteran also testified that he was diagnosed as borderline diabetic in 1999 at the children's hospital where he worked at the time.  This occurred when he was given a physical.  However, from 1999 to 2003 no one else diagnosed him as having diabetes.  

III.  Law and Regulations

The June 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes, type II) to a degree of 10 percent or more at any time after service, the veteran is presumed to be entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d)(1) state that evidence which may be considered in rebuttal of service incurrence of a disease related to herbicide exposure listed in 38 C.F.R. § 3.309, including diabetes mellitus under 38 C.F.R. § 3.309(e), will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.


IV.  Analysis

A.  Claim to reopen

As noted above, the June 2005 rating decision denied service connection for diabetes based on a finding that the Veteran's diabetes was actually caused by post-service steroid use.  Accordingly, in order for evidence received since June 2005 to be new and material, it would have to tend to show that the Veteran's diabetes was not caused by post-service steroid use.  Both the February 2010 VA outpatient treatment note, which indicates that it is highly unlikely that the type of short term steroid use attributed to the Veteran could cause diabetes, and the Veteran's testimony, which indicates that he was diagnosed with borderline diabetes in 1999, prior to the 2003 steroid use, tend to show that the diabetes was not caused by the steroid use.  Consequently, this evidence relates to an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim since if post-service steroid use is not shown to be the cause of the Veteran's diabetes, he may qualify for service connection for the disease on a presumptive basis, as due to Agent Orange exposure in service.   Accordingly, the evidence received subsequent to the June 2005 rating decision is new and material and the claim for service connection for diabetes may be reopened.  38 C.F.R. § 3.156.     

B.  Service connection for diabetes

The evidence clearly shows that the Veteran served on the ground in the Republic of Vietnam from June 1969 to June 1970.  Thus, he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307.  The evidence also clearly shows that he currently has diabetes that is disabling to a degree of at least 10 percent (as the diabetes at least requires management by a restrictive diet-see 38 C.F.R. § 4.119, Diagnostic Code 7913).  Consequently, his diabetes is presumed to be related to his in-service herbicide exposure.  38 C.F.R. § 3.307.   However, the Board must also consider whether the record contains affirmative evidence indicating that the diabetes was not caused by the presumed Agent Orange exposure but to another, non-service related cause. 
In this regard, the record contains conflicting evidence as to whether the Veteran's diabetes may be attributable to a cause other than herbicide exposure during service.  The Board notes that the October 2008 VA physician's opinion is not probative to the question of whether the Veteran's diabetes was not caused by herbicide exposure as he was not able to draw any meaningful conclusion as to such causality.  The April 2003 physician's opinion does tend to support a finding that the Veteran's taking of prescription steroids had at least led to current hyperglycemia and may have led to diabetes.  However, the physician also essentially indicated that given that the hyperglycemia was found to be secondary to steroid use, he expected that because the Veteran had stopped taking steroids as of April 2003, his blood glucose levels would likely be reduced or normalized.  This finding at least tends to indicate that the physician did not necessarily think that the Veteran's short term steroid use, in and of itself, would result in diabetes.   

Additionally, the February 2010 VA physician's opinion definitely tends to indicate that the steroid use did not cause the Veteran's diabetes as he found that it was very unlikely for a short term course of a corticosteroids to induce or cause a person to develop type 2 diabetes although it could certainly elevate glucose levels in a person who already had type 2 diabetes.  Thus, even if the Board does not credit the Veteran's assertion that he actually did not take the steroids prescribed to him, this evidence clearly weighs against a finding that the steroid use caused his diabetes.  (The Board notes that it is not making a finding on whether or not the Veteran actually took the steroids as it is not necessary in order for a decision to be rendered).  Also, the Board does find credible the Veteran's assertion that he was found to have borderline diabetes during a 1999 employment physical, which also lends support to the February 2010 physician's opinion.  Thus, as the February 2010 VA opinion is more definitive, than that of the April 2003 VA physician, the Board finds it is entitled to more evidentiary weight.  Consequently, as the October 2008 VA opinion is entitled to essentially no evidentiary weight, the Board finds that the weight of the evidence is against a finding that the Veteran's diabetes was caused by the short term use of prescription steroids.  Also, there is no medical opinion evidence of record attributing the diabetes to any other intercurrent cause.  Thus, considering all of the evidence of record, a showing that supports a conclusion that the Veteran's diabetes is not due to herbicide exposure in service has not been made and the presumption that the diabetes is the result of herbicide exposure in service has not been rebutted.   Accordingly, resolving reasonable doubt in the appellant's favor, service connection for diabetes is warranted.   38 C.F.R. §§ 3.102, 3.303, 3.307.      


ORDER

As new and material evidence has been received, the claim for service connection for diabetes may be reopened.

Service connection for diabetes due to herbicide exposure is granted.  


REMAND

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has alleged that his current hypertension is secondary to his now service connected diabetes.  To date, the record contains two medical findings pertaining to the etiology of the hypertension.  In March 2005, a QTC examiner noted that the hypertension was a complication of the diabetes because they are "comorbid conditions."  Also, in July 2008, a VA examiner noted that the Veteran was diagnosed with hypertension prior to being diagnosed with diabetes.  These opinions are in part contradictory as the March 2005 examiner appears to suggest that the Veteran's diabetes had caused and/or aggravated the hypertension while the July 2008 VA examiner opinion appears to suggest that the hypertension was not caused by the diabetes.  Additionally, neither physician drew particularly clear conclusions.  Accordingly, the Board finds that a current VA examination is necessary to determine the likelihood of whether the Veteran's current hypertension is caused, and/or aggravated by, his service connected diabetes.  Prior to arranging for the examination, the RO/AMC should obtain all records of VA treatment and evaluation of the Veteran for hypertension and diabetes from December 2008 to the present.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records of VA treatment and evaluation of the Veteran for hypertension and diabetes from December 2008 to the present.     

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of the veteran's current hypertension.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether it is at least as likely as not (i.e., a 50 percent chance or greater) that the Veteran's hypertension is a) caused, and/or (b) aggravated (permanently made worse), by the Veteran's service-connected diabetes.  The examiner should explain the rationale for all opinions given.   

3.  The RO/AMC should then readjudicate the remaining issue.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


